Exhibit 10.3

MOTRICITY, INC.

EXECUTIVE OFFICER

SEVERANCE/CHANGE IN CONTROL PLAN

 

1. PURPOSE

The purpose of this Severance/Change in Control Plan (the “Plan”) for executive
officers of Motricity, Inc. (the “Company”) is to provide severance benefits to
designated executive officers of Motricity, Inc., or its subsidiaries or
Affiliates, upon their termination of employment under the specified
circumstances described below.

 

2. EFFECTIVE DATE

As approved by the Compensation Committee of the Board of Directors (the
“Compensation Committee”) to be effective as of May 12, 2011 (the “Effective
Date”).

 

3. ELIGIBILITY

To qualify for severance benefits under this Plan, an individual must be an
executive officer of the Company (other than the Chief Executive Officer of the
Company who shall not qualify for severance benefits under this Plan)
specifically designated as eligible to participate in the Plan pursuant to
notification in writing from the Compensation Committee (each, an “Executive”).

 

4. NO DUTY TO MITIGATE

In no event shall the Executive be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to the Executive
under any of the provisions of this Plan and, except as provided in Section 9,
such amounts shall not be reduced whether or not the Executive obtains other
employment.

 

5. FULL SETTLEMENT/RELEASE

The Executive shall only be entitled to receive payments under Section 6,
respectively, if Executive: (a) executes within forty-five (45) days of the Date
of Termination a general release of claims against the Company, its
subsidiaries, Affiliates, officers, directors and shareholders, in a form and of
a scope determined by the Company in its sole discretion and approved by the
Compensation Committee, including, without limitation, non-disparagement
provisions; (b) presents satisfactory evidence to the Company that she/he has
returned all Company property, confidential information and documentation to the
Company; (c) continues to comply with the provisions of any non-disclosure,
non-competition, non-solicitation agreement and/or policy; and (d) provides the
Company with a signed, written resignation of Executive’s status as an officer
of the Company or any of its Affiliates, if applicable. In the event that



--------------------------------------------------------------------------------

the Company determines that Executive has breached, or has threatened to breach,
any material provision of the aforementioned restrictive covenants set forth in
a separate written agreement or policy, the Company shall immediately terminate
all payments and benefits and Executive shall no longer be entitled to such
benefits. Such termination of benefits shall be in addition to any and all legal
and equitable remedies available to the Company, including injunctive relief.

 

6. SEVERANCE BENEFITS

 

  6.1 Severance Payments

An Executive shall be entitled severance payments as follows:

 

  (a) Termination without Cause. In the event the Executive’s employment is
terminated by the Company without Cause (as defined herein), the Executive shall
be entitled to a severance payment in an amount equal (i) all Accrued
Obligations, (ii) an amount equal to nine twelfths (9/12) of his or her
annualized Base Salary, paid ratably over the 9-month period following the
termination of his or her employment in accordance with the Company’s payroll
practices, and (iii) any other benefits or compensation payable under any of the
Company’s employee benefit plans in accordance with the applicable plan’s terms;
which payments are subject to and conditioned upon Executive’s execution and
delivery to the Company of the Release. Payments and benefits provided in this
Section 6.1(a) shall commence 15 days following the expiration of the revocation
period set forth in the Release and shall be in lieu of any termination or
severance payments or benefits for which Executive may be eligible under any of
the plans, policies or programs of the Company or under the Worker Adjustment
Retraining Notification Act of 1988 or any similar state statute or regulation.

 

  (b) Termination as a Result of Death, Disability or Cause. If the Executive’s
employment is terminated for Cause or as a result of the Executive’s death or
Disability, then Executive’s participation in this Plan shall terminate and
Executive shall receive no payments hereunder other than payment of any Accrued
Obligations and payment of any benefits or compensation payable under any of the
Company’s employee benefit plans in accordance with the applicable plan’s terms.

 

  (c)

Termination of Employment Following a Change in Control without Cause or for
Good Reason. In the event Executive’s employment is terminated by the Company
without Cause (other than in connection with Executive’s death or Disability) or
by Executive for Good Reason during the period (i) commencing on the date of
execution of a definitive transaction agreement to which

 

-2-



--------------------------------------------------------------------------------

  the Company is a party which, when consummated, will constitute a Change in
Control, and (ii) ending on the earlier of (A) the termination of the executed
definitive transaction agreement that would have effected a Change in Control
contemplated by clause (i) of this Section 6.1(c) or (B) the 12-month
anniversary of such Change in Control, then in lieu of the benefits described in
Section 6.1(a) above, Executive shall be entitled to a severance payment in an
amount equal to nine twelfths (9/12) of his or her annualized Base Salary, paid
ratably over the 9-month period following the termination of his or her
employment in accordance with the Company’s payroll practices upon Executive’s
execution and delivery to the Company of the Release and payment to commence 15
days following such execution and delivery.

 

  (d) Acceleration of Rights following a Change in Control with Termination
without Cause or for Good Reason. In the event Executive’s employment is
terminated by the Company without Cause or by Executive for Good Reason during
the period (i) commencing on the date of execution of a definitive transaction
agreement to which the Company is a party which, when consummated, will
constitute a Change in Control, and (ii) ending on the earlier of (A) the
termination of the executed definitive transaction agreement that would have
effected a Change in Control contemplated by clause (i) of this Section 6.1(d)
or (B) the 12-month anniversary of such Change in Control, then in addition to
any vested rights of the Executive under the terms of any Company plan relating
to stock options, restricted stock or performance stock units, fifty percent
(50%) of the then unvested options, restricted stock or performance stock units,
which Executive then holds to acquire securities from the Company, shall be
immediately and automatically vested and exercisable as of the date Executive’s
employment is so terminated by the Company without Cause or by Executive for
Good Reason notwithstanding any other provisions to the contrary contained
herein or in any stock option, restricted stock, performance stock units, or
other equity compensation plans sponsored by the Company, unless such policy or
plan expressly references and supersedes this Plan.

The severance benefits available under the Plan are the maximum made available
by the Company in the event of an Executive’s termination of employment. To the
extent that an Executive’s employment agreement or offer letter or any federal,
state or local law requires the Company to make payment to an Executive because
of involuntary termination of employment, or in accordance with a federal or
state plant closing type law (e.g., the WARN Act) then the severance benefits
available under this Plan will be reduced by the amount of such required
payment(s).

 

-3-



--------------------------------------------------------------------------------

  6.2 Incentive Awards

Executive shall remain eligible to receive bonus payments, to the extent
otherwise eligible, for incentive and/or bonus awards already accrued and earned
in accordance with terms of the governing bonus plan as of the date of
termination for performance periods ended prior to the date of termination. In
the event an Executive is terminated during the applicable performance period
then he or she shall not be eligible to receive a pro rata or any other
incentive and/or bonus award.

 

7. OTHER BENEFITS

The following applies to termination regardless of whether or not the Executive
receives severance benefits under the Plan.

 

  (a) Medical, dental and vision benefits and all other Company-provided and
elected life, accident and disability coverage ends on the last day of the month
in which the termination of employment occurs. Medical, dental and vision
coverage may be elected subject to the provisions of COBRA. All other benefit
coverage will end on the Executive’s termination date.

 

  (b) Benefits under the Company’s 401(k) Plan will be made in accordance with
the terms thereof. Executives participating in this Plan will receive
information regarding these benefits after their termination.

 

8. SECTION 409A

The Company makes no representations or warranties to any Executive with respect
to any tax, economic or legal consequences of this Plan or any payments or other
benefits provided hereunder, including without limitation under Section 409A of
the Internal Revenue Code of 1986, as amended and the Treasury regulations and
other guidance promulgated thereunder (“Section 409A”), and no provision of this
Plan shall be interpreted or construed to transfer any liability for failure to
comply with Section 409A or any other legal requirement from any Executive or
any other individual to the Company. An Executive, by executing and not revoking
a Release, shall be deemed to have waived any claim against the Company and any
other person with respect to any such tax, economic or legal consequences. To
the extent Section 409A is applicable to such installments; each installment
shall be treated as a separate payment. Furthermore, to the extent Section 409A
is applicable to this Plan (and such payments and benefits); the Company intends
that this Plan (and such payments and benefits) comply with the deferral, payout
and other limitations and restrictions imposed under Section 409A.
Notwithstanding any other provision of this Plan to the contrary, this Plan
shall be interpreted, operated and administered in a manner consistent with such
intentions. Without limiting the generality of the foregoing, and

 

-4-



--------------------------------------------------------------------------------

notwithstanding any other provision of this Plan to the contrary, with respect
to any payments and benefits under this Plan to which Section 409A applies, all
references in this Plan to the termination of an Executive’s employment are
intended to mean an Executive’s “separation from service,” within the meaning of
Code Section 409A(a)(2)(A)(i).

 

9. SECTION 280G

 

  (a) In the event that the Executive shall become entitled to payments and/or
benefits provided by this Plan or any other amounts in the “nature of
compensation” (whether pursuant to the terms of this Plan or any other plan,
arrangement or policy with the Company, any person whose actions result in a
change of ownership or effective control covered by Section 280G(b)(2) of the
Internal Revenue Code (the “Code”) or any person affiliated with the Company or
such person) as a result of such change in ownership or effective control
(collectively, the “Company Payments”), and such Company Payments will be
subject to the tax imposed by Section 4999 of the Code (and any similar tax that
may hereafter be imposed by any taxing authority) (the “Excise Tax”), the
amounts of any Company Payments shall be automatically reduced to an amount one
dollar less than the amount that would subject the Executive to the Excise Tax.
The dollar amount of the reduction, if any, to be made with respect to any
Company Payments shall be determined by the Company’s Accountants on or before
the date such Company Payments are due and payable to the Executive. Company
Payments shall be reduced as mutually agreed between the Company and the
Executive or, in the event the parties cannot agree, in the following order
(1) any lump sum severance based on a multiple of Annual Base Salary or Average
Annual Bonus, (2) any other cash amounts payable to the Executive, (3) any
benefits valued as parachute payments; and (4) acceleration of vesting of any
equity.

 

  (b)

For purposes of determining whether any of the Company Payments will be subject
to the Excise Tax and the amount of such Excise Tax, (x) the Company Payments
shall be treated as “parachute payments” within the meaning of
Section 280G(b)(2) of the Code, and all “parachute payments” in excess of the
“base amount” (as defined under Code Section 280G(b)(3) of the Code) shall be
treated as subject to the Excise Tax, unless and except to the extent that, in
the opinion of the Company’s Accountants such Company Payments (in whole or in
part) either do not constitute “parachute payments,” represent reasonable
compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code in excess of the “base amount” or are otherwise
not subject to the Excise Tax, and (y) the value of any non-cash benefits or any
deferred payment or benefit shall be determined by the Company’s Accountants in
accordance

 

-5-



--------------------------------------------------------------------------------

  with the principles of Section 280G of the Code. In the event that the
Company’s Accountants are serving as accountant or auditor for the individual,
entity or group effecting the Change in Control, the Executive may appoint
another nationally recognized accounting firm to make the determinations
hereunder (which accounting firm shall then be referred to as the “Company’s
Accountants” hereunder). All determinations hereunder shall be made by the
Company’s Accountants which shall provide detailed supporting calculations both
to the Company and the Executive at such time as it is requested by the Company
or the Executive. If the Company’s Accountants determine that payments under
this Plan must be reduced pursuant to this paragraph, they shall furnish the
Executive with a written opinion to such effect. The determination of the
Company’s Accountants shall be final and binding upon the Company and the
Executive.

 

  (c) In the event of any controversy with the Internal Revenue Service (or
other taxing authority) with regard to the Excise Tax, the Executive shall
permit the Company to control issues related to the Excise Tax (at its expense),
provided that such issues do not potentially materially adversely affect the
Executive, but the Executive shall control any other issues. In the event the
issues are interrelated, the Executive and the Company shall in good faith
cooperate so as not to jeopardize resolution of either issue, but if the parties
cannot agree the Executive shall make the final determination with regard to the
issues. In the event of any conference with any taxing authority as to the
Excise Tax or associated income taxes, the Executive shall permit the
representative of the Company to accompany the Executive, and the Executive and
the Executive’s representative shall cooperate with the Company and its
representative. The Company shall be responsible for all charges of the
Company’s Accountant. The Company and the Executive shall promptly deliver to
each other copies of any written communications, and summaries of any verbal
communications, with any taxing authority regarding the Excise Tax covered by
this section.

 

10. NO CONTINUED RIGHT TO EMPLOYMENT

The provisions of this Plan do not constitute a contract of employment between
the Company and any employee. The Plan creates no contractual rights with
respect to the continuation of an Executive’s employment with the Company.

 

11. TAX TREATMENT

Severance payments under this Plan will be subject to local, state and federal
tax deductions and withholdings in accordance with applicable law.

 

-6-



--------------------------------------------------------------------------------

12. ADMINISTRATION

This Plan shall be administered and interpreted by the Compensation Committee of
the Company’s Board of Directors.

 

13. MISCELLANEOUS

 

  (a) Governing Law. This Plan shall be governed by and construed in accordance
with the laws of the State of Delaware, without reference to principles of
conflict of laws. The captions of this Plan are not part of the provisions
hereof and shall have no force or effect.

 

  (b) Severability. The invalidity or unenforceability of any provision of this
Plan shall not affect the validity or enforceability of any other provision of
this Plan.

 

  (c) Waiver. The Executive’s or the Company’s failure to insist upon strict
compliance with any provision hereof shall not be deemed to be a waiver of such
provision or any other provision thereof.

 

  (d) Amendment. This Plan may be amended or modified only by written action of
the Compensation Committee; provided, however, that any such amendment or
modification that materially and adversely affects the rights of an Executive
shall not be effective as applied to such Executive until six months after the
Company provides written notice such Executive of any such amendment or
modification.

 

  (e) Successors. This Plan is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Plan shall
inure to the benefit of and be enforceable by the Executive’s legal
representatives. This Plan shall inure to the benefit of and be binding upon the
Company and its successors and assigns. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Plan in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. The Company or successor shall provide written evidence to the
Executive to document compliance with the foregoing sentence within ten
(10) business days of the date of the consummation of a transaction whereby a
third party becomes a successor to the Company. As used in this Plan, “Company”
shall mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid which assumes and agrees to perform this Plan by
operation of law, or otherwise.

 

-7-



--------------------------------------------------------------------------------

  (f) Counterparts. This Plan may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

 

14. DEFINITIONS

“Accrued Obligations” means the sum of any portion of the Executive’s base
salary earned but not yet paid through the date of termination and any accrued
and unpaid vacation pay, in each case, to the extent earned, but not yet paid by
the Company through the date of termination.

“Affiliate” means each of the following: (a) any Subsidiary; (b) any Parent;
(c) any corporation, trade or business (including, without limitation, a
partnership or limited liability company) which is directly or indirectly
controlled 50% or more (whether by ownership of stock, assets or an equivalent
ownership interest or voting interest) by the Company or one of its Affiliates;
(d) any trade or business (including, without limitation, a partnership or
limited liability company) which directly or indirectly controls 50% or more
(whether by ownership of stock, assets or an equivalent ownership interest or
voting interest) of the Company; and (e) any other entity in which the Company
or any of its Affiliates has a material equity interest and which is designated
as an “Affiliate” by resolution of the Committee; provided that, unless
otherwise determined by the Committee, the Common Stock subject to any Award
constitutes “service recipient stock” for purposes of Section 409A of the Code
or otherwise does not subject the Award to Section 409A of the Code.

“Board” means the Board of Directors of the Company.

“Cause” means, with respect to an Executive’s Termination of Employment, the
Executive’s: (i) failure to perform substantially all of his or her duties,
(ii) commission of, or indictment for a felony or any crime involving fraud or
embezzlement or dishonesty or conviction of, or plea of nolo contendere to a
misdemeanor (other than a traffic violation) punishable by imprisonment under
federal, state or local law; (iii) engagement in an act of fraud or of willful
dishonesty towards the Company or any of its Affiliates; (iv) willful misconduct
or negligence resulting in a material economic harm to the Company or any of its
Affiliates; (v) violation of a federal or state securities law or regulation;
(vi) dishonesty detrimental to the best interests of the Company or any of its
Affiliates; (vii) conduct involving any immoral acts which is reasonably likely
to impair the reputation of the Company or any of its Affiliates; (viii) willful
disloyalty to the Company or any of its Affiliates; (ix) violation, as
determined by the Company’s Board based on opinion of its counsel, by of any
securities or employment laws or regulations; (x) use of a controlled substance
without a prescription or the use of alcohol which impairs his or her ability to
carry out his or her duties and responsibilities; or (xi) material violation of
the Company’s policies and procedures or any breach of any agreement between the
Company and him or her. With respect to a Participant’s Termination of
Directorship, “cause” also means an act or failure to act that constitutes cause
for removal of a director under applicable Delaware law.

 

-8-



--------------------------------------------------------------------------------

“Change in Control” a “Change in Control” shall be deemed to occur if:

(a) any Person is or becomes a “beneficial owner” (as defined in Rule 13d 3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however, that the event described in
this paragraph (a) shall not be deemed to be a Change in Control by virtue of
any of the following acquisitions: (A) by the Company or any Subsidiary, (B) by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any Subsidiary, (C) by any underwriter temporarily holding securities
pursuant to an offering of such securities, (D) pursuant to a Non-Qualifying
Transaction, as defined in paragraph (c), or (E) any Person or Persons acting as
a group acquire voting securities from the Company, if immediately prior to such
acquisition, such Person or Persons acting as a group owned, collectively or
individually, if applicable, 30% or more of the Company Voting Securities;

(b) during any twenty four month period, individuals who, as of the beginning of
such period, constitute the Board (the “Incumbent Directors”) cease for any
reason to constitute at least a majority of the Board, provided that any person
becoming a director subsequent to the beginning of such period whose election or
nomination for election was approved by a vote of at least a majority of the
Incumbent Directors then on the Board (either by a specific vote or by approval
of the proxy statement of the Company in which such person is named as a nominee
for director, without written objection to such nomination) shall be an
Incumbent Director;

(c) the consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company or any of its
Subsidiaries that requires the approval of the Company’s stockholders, whether
for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business Combination:
(A) more than 50% of the total voting power of (1) the corporation resulting
from such Business Combination (the “Surviving Corporation”), or (2) if
applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of 100% of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), is
represented by Company Voting Securities that were outstanding immediately prior
to such Business Combination (or, if applicable, is represented by shares into
which such Company Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting

 

-9-



--------------------------------------------------------------------------------

power of such Company Voting Securities among the holders thereof immediately
prior to the Business Combination, (B) no Person (other than any employee
benefit plan (or related trust) sponsored or maintained by the Surviving
Corporation or the Parent Corporation), is or becomes the beneficial owner,
directly or indirectly, of 30% or more of the total voting power of the
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation),
(C) at least a majority of the members of the board of directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
following the consummation of the Business Combination were Incumbent Directors
at the time of the Board’s approval of the execution of the initial agreement
providing for such Business Combination and (D) any transaction where 30% or
more of the Voting Securities of the Successor Corporation or Parent Corporation
are held, directly or indirectly, by holder’s of the Company’s Voting Securities
(in substantially the same proportion) as they held the Company’s voting
securities immediately prior to the transaction (any Business Combination which
satisfies the criteria specified in (A), (B), (C) or (D) above shall be a
“Non-Qualifying Transaction” and shall not be deemed to be a “Change in
Control”); or

(d) the consummation of a sale of all or substantially all of the Company’s
assets other than to a Person or Persons acting as a group then owning,
collectively or individually, if applicable, 30% or more of Company Voting
Securities.

Notwithstanding the foregoing, a Change in Control shall be deemed to not have
occurred (A) solely because any Person acquires beneficial ownership of more
than 30% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding unless after such acquisition by the Company such
Person becomes the beneficial owner of additional Company Voting Securities by
acquiring additional Company Voting Securities that increases the percentage of
outstanding Company Voting Securities beneficially owned by such Person or
(B) as the result of either the acquisition of more than 30% of the Company
Voting Securities or of all or substantially all of the Company’s assets by Carl
C. Icahn, Technology Crossover Ventures or any of their respective Affiliates.

“Company” means Motricity, Inc., a Delaware corporation, and its successors by
operation of law.

“Compensation Committee” means the Compensation Committee of the Company’s Board
of Directors.

“Disability” means, unless otherwise determined by the Committee in the
applicable Award Agreement, with respect to a Participant’s Termination, a
permanent and total disability as defined in

 

-10-



--------------------------------------------------------------------------------

Section 22(e)(3) of the Code. A Disability shall only be deemed to occur at the
time of the determination by the Committee of the Disability. Notwithstanding
the foregoing, for Awards that are subject to Section 409A of the Code,
Disability shall mean that a Participant is disabled under
Section 409A(a)(2)(C)(i) or (ii) of the Code.

“Good Reason” means: (i) a material reduction in the Executive’s annual base
salary; (ii) a material diminution in the Executive’s authority, duties and
responsibilities as in effect on the date of consummation of the Change in
Control (serving in a similar functional role (e.g., financial, legal) post
Change in Control at a subsidiary or division shall not in and of itself be
deemed a material diminution); or (iii) a change in the metropolitan area in
which Executive’s principal office was located immediately prior to the Change
in Control; provided, however, that Good Reason shall not exist unless the
Executive has given written notice to the Company within ninety (90) days of the
initial existence of the Good Reason event or condition(s) giving specific
details regarding the event or condition; and unless the Company has had at
least thirty (30) days to cure such Good Reason event or condition after the
delivery of such written notice and has failed to cure such event or condition
within such thirty (30) day cure period.

“Termination Without Cause” An involuntary termination of an Executive by the
Company for any reason other than a Termination for Cause.

 

15. CLAIMS PROCEDURE

This is an employee welfare plan within the meaning of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”). It is not necessary that an
Executive apply for severance payments and other severance benefits under the
Plan. However, if an Executive wishes to file a claim for severance payments and
other severance benefits, such claim must be in writing and filed with the
Compensation Committee. Within ninety (90) days after receiving a claim, unless
special circumstances require a longer period of time to review the claim, the
Compensation Committee will:

 

  (a) either accept or deny the claim completely or partially; and

 

  (b) notify the claimant of acceptance or denial of the claim.

If an extension is required, the Compensation Committee will send a claimant a
notice explaining why the extension is needed and the date by which the
Compensation Committee expects to make its decision. In no case, however, will
the extension exceed one-hundred and eighty (180) days after the receipt of the
original claim.

If the claim is completely or partially denied, the Compensation Committee will
furnish a written notice to the claimant containing the following information:

 

  •  

specific reasons for the denial;

 

-11-



--------------------------------------------------------------------------------

  •  

specific references to the Plan provisions on which any denial is based;

 

  •  

a description of any additional material or information that must be provided by
the claimant in order to support the claim and reason why such material or
information is necessary; and

 

  •  

an explanation of the Plan’s appeal procedures and time limits applicable to
such procedures, including a statement of any right of the claimant to bring a
civil action under ERISA Section 502(a).

A claimant may appeal the denial of his/her claim and have the Compensation
Committee reconsider the decision. The claimant or the claimant’s authorized
representative has the right to:

 

  •  

request an appeal by written request to the Compensation Committee, not later
than sixty (60) days after receipt of notice from the Compensation Committee,
denying his claim;

 

  •  

review relevant Plan documents; and

 

  •  

submit issues and comments regarding the claim in writing to the Compensation
Committee.

The Compensation Committee will make a decision with respect to such an appeal
within sixty (60) days after receiving the written request for such appeal,
unless special circumstances require a longer period of time to review the
appeal. If an extension is required, the Compensation Committee will send the
claimant a notice explaining why the extension is needed and the date by which
the Compensation Committee expects to make its decision. In no case, however,
will the extension exceed one-hundred and twenty (120) days after the receipt of
the appeal.

The claimant will be advised of the decision of the Compensation Committee on
the appeal in writing. The notice will set forth the (i) specific reasons for
the decision, (ii) make specific reference to Plan provisions upon which the
decision on the appeal is based, (iii) a statement that the claimant may access
the relevant documents and information free of charge, and (iv) a statement
regarding any right that the claimant has to bring a civil action under ERISA
Section 502(a).

In no event shall a claimant or any other person be entitled to challenge a
decision of the Compensation Committee in court or in any other administrative
proceeding unless and until the claim and appeal procedures described above have
been complied with and exhausted.

 

-12-



--------------------------------------------------------------------------------

16. RIGHTS UNDER ERISA

As a participant in an ERISA-covered plan, you have the following rights:

 

  (a) To examine all documents relating to this Plan without charge at the
Company’s offices during normal working hours. These documents may include
annual financial reports, insurance contracts, plan descriptions, and all other
official plan documents filed with the United States Department of Labor or
Internal Revenue Service.

 

  (b) To obtain copies of documents relating to this Plan and other information
by writing to the Benefits Department or the Chief Human Resources Officer. You
will be required to pay a reasonable charge for the copies.

 

  (c) To not be discharged or discriminated against to prevent you from
obtaining a benefit or exercising your ERISA rights.

 

  (d) If your claim for a benefit is denied in whole or in part, you will
receive a written explanation of the denial. You have the right to have the
Compensation Committee review and reconsider your claim.

In addition to creating rights for plan participants, ERISA imposes certain
duties on the people responsible for the operation of the plans. The people who
operate the plans, called fiduciaries, have a duty to do so prudently and in the
best interest of each Executive and other plan participants and beneficiaries.

Under ERISA, you can take the following steps to enforce your rights:

 

  (a) If you request materials and do not receive them within 30 days, you may
file suit in a federal court. In such a case, the court may require the Chief
Human Resources Officer to provide the materials and pay you up to $110 a day
until you receive the materials – unless the materials were not sent due to
reasons beyond the control of the Chief Human Resources Officer.

 

  (b) If your claim for benefits is denied or ignored in whole or in part, you
may file suit in a federal court.

 

  (c) If you are discriminated against for pursuing a benefit or exercising your
ERISA rights, you may seek help from the United States Department of Labor or
file suit in a federal court.

If you file suit against a plan, the court will decide who should pay court
costs and legal fees. If you win your suit, the court may order the person you
have sued to pay the court costs and legal fees. If you lose your suit, the
court may order you to pay the costs and fees if, for example, the court decides
your suit was frivolous.

 

-13-



--------------------------------------------------------------------------------

If you have any questions about this Plan, you should contact the Company’s
Chief Human Resources Officer. If you have questions about your rights under
ERISA, you may contact the nearest area office of the U.S. Employee Benefits
Security Administration, Department of Labor, listed in your telephone
directory, or the Division of Technical Assistance and Inquiries, Employee
Benefits Security Administration, United States Department of Labor, listed in
your telephone directory, 200 Constitution Avenue, N.W., Washington, D.C. 20210.

 

17. INFORMATION CONCERNING THE PLAN

The Company’s address is:

Motricity, Inc.

601 108th Avenue NE

Suite 800

Bellevue, WA 98004

The legally designated Plan Administrator is the Compensation Committee. Any
questions regarding the Plan should be directed to Chief Human Resources
Officer.

Any inquiries or legal process, to be served, relating to the Plan may be
addressed to the Plan Administrator in care of the Employer at the following
address:

Motricity, Inc.

601 108th Avenue NE

Suite 800

Bellevue, WA 98004

The Company’s Tax Identification Number is 20-1059798.

The Plan Number is [            ].

 

-14-